      CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 1 of 29




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                    )   Court File No. 4:80-cv-469 (PAM/KMM)
                                             )
              Plaintiff,                     )
                                             )
and                                          )
                                             )
State of Minnesota, by its Attorney General )
Hubert H. Humphrey, III, its Department of )           CERCLA SECTION 113(i)
Health, and its Pollution Control Agency, )        INTERVENORS DAIKIN APPLIED
                                             )       AMERICAS, INC. AND SUPER
              Plaintiff- Intervenor,         )       RADIATOR COILS LP’S JOINT
                                             )        MEMORANDUM OF LAW IN
       v.                                    )     SUPPORT OF JOINT MOTION TO
                                             )      INTERVENE FOR THE LIMITED
Reilly Tar & Chemical Corporation;           )         PURPOSE OF OPPOSING
Housing and Redevelopment Authority of )         ENTRY OF THE AMENDED CONSENT
St. Louis Park; Oak Park Village Associates; )               DECREE
Rustic Oaks Condominium Inc.; and            )
Phillip’s Investment Co.,                    )
                                             )
              Defendants,                    )
                                             )
and                                          )
                                             )
City of St. Louis Park,                      )
                                             )
              Plaintiff-Intervenor,          )
v.                                           )
                                             )
Reilly Tar & Chemical Corporation,           )
                                             )
              Defendant,                     )
                                             )
and                                          )
                                             )
City of Hopkins,                             )
                                             )
              Plaintiff-Intervenor,          )
                                             )



                                                                     0963639\305797262.v1
         CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 2 of 29




    v.                                    )
                                          )
    Reilly Tar & Chemical Corporation,    )
                                          )
                 Defendant,               )
                                          )
    and                                   )
                                          )
    Daikin Applied Americas, Inc. and     )
    Super Radiator Coils LP,              )
                                          )
                 Prospective-Limited      )
                 Intervenors.             )
                                          )
                __________________________________________________

         Limited Intervenors Daikin Applied Americas, Inc. (“Daikin Applied”) and Super

Radiator Coils LP (“Super Radiator”), by and through their respective undersigned counsel,

submit this Memorandum of Law in Support of their Joint Motion to Intervene for Limited

Purpose of Opposing Entry of the Amended Consent Decree, pursuant to Section 113(i)

(42 U.S.C. § 9613(i)) 1 of the Comprehensive Environmental Response, Compensation, and

Liability Act of 1980, 42 U.S.C. §§ 9601-9675 (“CERCLA”) and Rule 24 of the Federal

Rules of Civil Procedure.




1
   CERCLA Section 113(i) provides an express statutory grant of intervention rights in
CERCLA cases. Limited Intervenors seek intervention for the sole purpose of opposing
entry of the proposed Amended Consent Decree because, among other things, the
Amended Consent Decree makes inappropriate material changes to the obligations of the
currently performing parties that pose an unreasonable risk to public health in the affected
vicinity, increase pollution in the neighborhood, impair and impede Limited Intervenors’
interests, and are not consistent with CERCLA.

                                            -2-

                                                                           0963639\305797262.v1
        CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 3 of 29




                                     INTRODUCTION

       The Reilly Tar Superfund Site (“Reilly Tar Site” or “Site”) has been under United

States Environmental Protection Agency (“EPA”) jurisdiction under CERCLA almost

since that statute was enacted in the early 1980s. In late 2019, the United States proposed

to amend the existing Consent Decree for the Reilly Tar Site, lodged the proposed

Amended Consent Decree, took public comment, and, on April 13, 2020, filed a Motion

with this Court seeking approval and entry of the Amended Consent Decree. 2

       CERCLA Section 113(i) provides for intervention as of right to persons who have

an interest in the subject matter of the litigation that may be impaired or impeded and is

not adequately represented by the existing parties. 42 U.S.C. § 9613(i). 3 Limited

Intervenors have been investigating and remediating contamination at a property owned in

the past by Limited Intervenors or their predecessors at 6714 Walker Street (“6714

Walker”) in St. Louis Park (“St. Louis Park” or the “City”) under the auspices of the


2
  Limited Intervenors timely filed extensive comments with the DOJ, opposing some of
the changes proposed in the Amended Consent Decree. The United States of America’s
Motion to Enter Proposed Amended Consent Decree [Doc. No. 37] includes a copy of
Limited Intervenors’ comments and the governments’ responses to those comments. [Doc.
Nos. 37-1 and 37-2, respectively]. The governments’ responses are incomplete, contain
material inaccuracies, and fail to reasonably rebut the problems with the proposed
Amended Consent Decree, which Limited Intervenors will establish if their Motion for
Limited Intervention is granted.
3
   “In any action commenced under this Act or under the Solid Waste Disposal Act in a
court of the United States, any person may intervene as a matter of right when such person
claims an interest relating to the subject of the action and is so situated that the disposition
of the action may, as a practical matter, impair or impede the person’s ability to protect that
interest, unless the President or the State shows that the person’s interest is adequately
represented by existing parties.” 42 USC § 9613(i).


                                              -3-

                                                                              0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 4 of 29




Minnesota Pollution Control Agency (“MPCA”). The MPCA has asserted that Limited

Intervenors are legally liable for contamination at the 0.62-acre 6714 Walker property,

which is about 1000 feet southeast and down gradient of the 80-plus acre Reilly Tar Site.

Groundwater containing significant contamination from the Reilly Tar Site, including

hazardous volatile organic compounds (“VOCs”), chlorinated volatile organic compounds

(“CVOCs”), phenolics and polynuclear aromatic hydrocarbons (“PAHs”), are migrating

from the former Reilly Tar manufacturing facility and its waste disposal bog 4 into, through

and beyond 6714 Walker via aquifers beneath the surface, to the detriment of the

neighborhoods east and south of the Reilly Tar Site and possibly beyond.

       The proposed Amended Consent Decree does nothing to remediate or reduce the

migration of PAHs, phenolics, VOCs, CVOCs, and other contamination from the Reilly

Tar Site or from its waste disposal bog. In fact, it threatens to increase the migration of

such contaminants towards 6714 Walker and throughout the neighborhood to the east of

the Reilly Tar Site. If the Amended Consent Decree is approved, Limited Intervenors’ costs


4
  The existing Consent Decree and the Amended Consent Decree both describe the Reilly
Tar Site as real estate comprising some 80 acres, made up of a number of designated
parcels, apparently adjacent to Walker Street on the south. However, the Reilly Tar Site’s
Record of Decision (ROD) and Remedy treat the neighboring bog, which was used for
direct disposal of Reilly Tar manufacturing wastes for decades, as a part of the area to be
addressed by response activity. See, e.g. U.S. Envtl. Prot. Agency, Reilly Tar & Chemical
Corp. (St.       Louis     Park Plant) St. Louis Park, MN, Background,
https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.Cleanup&id
=0503858#bkground (last visited June 2, 2020). In law and fact, a facility or site for
CERCLA purposes is regarded as not only the physical factory, tank or other structure, but
also ditches, pits, ponds and “any site or area where a hazardous substance has been
deposited, stored, disposed of, or placed, or otherwise come to be located.” CERCLA §
101(9), 42 U.S.C. § 9601(9).


                                            -4-

                                                                           0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 5 of 29




and time needed for cleanup at 6714 Walker will be significantly increased, and the

property’s condition further damaged, by the increased contamination entering 6714

Walker in an unencumbered and potentially perpetual flow/migration of VOCs, phenolics,

CVOCs, and PAHs from the Reilly Tar Site. Environmental consulting firms engaged by

Limited Intervenors have examined the available data and concluded that the increase in

contamination from the Reilly Tar Site if the Amended Consent Decree is entered, will not

only complicate the cleanup of 6714 Walker, but it will also threaten public health and

likely create odor issues in the affected neighborhoods.

       Limited Intervenors seek intervention for the purpose of showing the Court the

damages to them and 6714 Walker and also demonstrating the damages and long-term

threats to associated neighborhoods if the Amended Consent Decree is approved and

entered. The Amended Consent Decree’s remedial requirements are inconsistent with

CERCLA’s legal requirements 5 and threaten public health because: 1) they continue to

allow and will increase the Reilly Tar Site contamination released into the neighborhood

subsurface; and 2) they fail to provide for an investigation and remedial action plan

addressing CVOC contamination and its migration from the Reilly Tar Site. Limited

Intervenors accordingly will seek denial of the United States of America’s Motion to Enter



5
   “Remedy” and “remedial action” include “those actions consistent with permanent
remedy taken instead of or in addition to removal actions in the event of a release or
threatened release of a hazardous substance into the environment, to prevent or minimize
the release of hazardous substances so that they do not migrate to cause substantial danger
to present or future public health or welfare or the environment.” 42 U.S.C. § 9601(24);
Thompson v. Andersen Window Corp., Civil No. 4-88-229, 1989 U.S. Dist. LEXIS 871, at
*5-6 (D. Minn. Jan. 27, 1989).

                                            -5-

                                                                          0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 6 of 29




Proposed Amended Consent Decree [Doc. No. 37], if limited intervention is allowed.

       Intervention for this limited purpose is consistent with CERCLA and the law of this

Circuit. United States v. Union Elec. Co., 64 F.3d 1152, 1158 (8th Cir. 1995). Since every

existing party urges approval of the Amended Consent Decree, plainly there is no party

protecting the interest of the neighborhood residents and property owners, including

Limited Intervenors’ legal interests in performing remediation at the 6714 Walker property

without interference from Reilly Tar Site contamination.

       Limited Intervenors have repeatedly attempted to explain to the EPA and the MPCA

that the Reilly Tar Site is a major source of vinyl chloride and other CVOC-related

chemical contaminants in the deeper Prairie du Chien aquifer. That deep aquifer serves as

a major public drinking water source in St. Louis Park, Edina, and elsewhere. These

agencies have inexplicably ignored the science-based studies supporting Limited

Intervenors’ concerns and suggested, without hydrogeological and environmental

scientific evidence, that the Reilly Tar Site is not the source of VOC or CVOC

contamination in the Prairie du Chien aquifer. 6 Although the Reilly Tar Site PAH plume is

coincident with the larger VOC plume in the Prairie du Chien aquifer, the EPA and the

MPCA assert the VOC plume is unrelated to Reilly Tar. This is inaccurate as is shown by

Dr. Hahn’s Expert Report, which is attached to the Declaration of Melinda W. Hahn, PHD


6
  For example, the latest 5 Year Review report of the agencies asserts “a larger . . . plume
that encompasses the Reilly plume” is “not Site-related.” U.S. Envtl. Prot. Agency, Minn.
Pollution Control Agency, Fifth Five-Year Review Report for Reilly Tar & Chemical Corp.
(St. Louis Park Plant) Superfund Site Hennepin County, Minnesota 21-22 (2016), available
at https://semspub.epa.gov/work/05/509936.pdf. (last visited June 2, 2020).


                                            -6-

                                                                           0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 7 of 29




(“Hahn Decl.”) at Exhibit 2.

       Additionally, there is evidence in the Reilly Tar Site record and test results of the

Reilly Tar Site and vicinity that there is contamination from the Reilly Tar Site migrating

into the shallower Drift and Platteville aquifers, which lie immediately below the land

surface. This shallower contamination has spread throughout the neighborhood, which

includes 6714 Walker. As Dr. Hahn’s report shows, in addition to PAHs, phenolics, and

naphthalene, there is considerable CVOC contamination coming from the Reilly Tar Site

via these upper aquifers and impacting 6714 Walker. This upper aquifer contamination is

complicating and increasing the cost of the Limited Intervenors’ response and clean-up

efforts at 6714 Walker, even as the EPA and the MPCA decline to recognize it as such.

      The deliberate non-recognition of the role of the Reilly Tar Site in CVOC

contamination has allowed the active parties at the Reilly Tar Site to avoid the need to

respond to and protect the public against the CVOCs coming from the Site. This non-

recognition is also allowing the EPA and the MPCA to unfairly shift the cost of responding

to this CVOC contamination to others such as Limited Intervenors and property owners in

the affected neighborhoods.

                               RELEVANT BACKGROUND

      A.      Affected Interests.

      In 2014, the MPCA identified Limited Intervenors as potentially responsible parties

for investigation and remediation of suspected CVOC contamination at 6714 Walker, a

small, approximately 0.62-acre piece of property. The MPCA’s identification resulted in

Limited Intervenors undertaking several investigations, addressing vapor intrusion there,


                                            -7-

                                                                           0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 8 of 29




and now, seeking to eliminate historic contamination at 6714 Walker. (See Declaration of

Aaron Benker (“Benker Decl.”)). This work has been proceeding for several years, and it

will require several more years to complete. (Id.).

       B.     The Reilly Tar Site. 7

       The Reilly Tar Site is defined in the Superfund decision documents as an 80-acre

site in St. Louis Park that was formerly owned and operated by the Reilly Tar and Chemical

Corporation (RTCC). RTCC produced coal tar creosote using a distillation process and

treated wood on-site with their products between 1917 and 1972. The manufacturing of

creosote and other activity at the Reilly Tar Site resulted in releases of PAHs, phenolics,

naphthalene, and other compounds. 8 Large quantities of these compounds were released

over RTCC’s operational period. The Superfund response has been historically focused on

these compounds, although there is also clear evidence of the use of solvents or other

chemicals containing CVOCs and VOCs at the Reilly Tar Site.

       The Reilly Tar Site and its general vicinity is underlain with layers of rock and soils

accumulated over eons of time. Many of these layers serve to one degree or another as an

aquifer, i.e., a groundwater bearing media. The hydrogeology is complex near the Reilly

Tar Site. The Drift is the uppermost aquifer, characterized by sands, silts and clays. The



7
 The facts and opinions set forth in this section are based on the Expert Report of Melinda
Hahn, PHD (Hahn Decl., Ex. 2) unless otherwise noted.
8
  The Reilly Tar Site operations are described by the EPA on its website pages devoted to
the Reilly Tar Site. Cf. U.S. Envtl. Prot. Agency, Reilly Tar & Chemical Corp. (St. Louis
Park Plant) St. Louis Park, MN, Cleanup Activities,
https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.Cleanup&id
=0503858#bkground (last visited May 30, 2020).

                                             -8-

                                                                            0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 9 of 29




Drift is underlain by the limestone Platteville aquifer. The Glenwood confining bed is a

relatively thin unit that underlies the Platteville at approximately 100 feet below the

surface. Below the Glenwood are the St. Peter aquifer and confining bed. Then the Prairie

du Chien/Jordan aquifer, which is used as a public drinking water supply, lies between

approximately 250 and 500 feet below the surface. The Ironton-Galesville (now called the

Wonewoc) aquifer is even deeper, at approximately 700 feet below ground surface.

       Dr. Melinda Hahn’s Expert Report includes a graphic of the layers and aquifers

beneath the Reilly Tar Site and its vicinity. It is excerpted here for the Court’s convenience.




The graphic (Fig. 3) shows the Drift and Platteville are the uppermost layers, while the

Prairie du Chien is much deeper beneath the surface.

       As Dr. Hahn’s Report shows, three different modes of chemical releases occurred

as a result of RTCC operations: 1) direct discharge of waste into site deep wells W23 and

                                              -9-

                                                                             0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 10 of 29




W105, which were open to deep drinking water aquifers, including the Prairie du Chien;

2) direct discharge of wastewater to the peat bog to the south and southeast of the Reilly

Tar Site; and 3) surface spills of chemical substances during the RTCC operating period.

As such, the footprint of Reilly Tar Site-related contaminants extends off-site due to direct

discharge to the low-lying peat bog adjacent to the south and subsequent migration in the

Drift and Platteville aquifers. Also, due to the high transmissivity of the disposal wells on

the Reilly Tar Site, the Site contamination has impacted deep drinking water aquifers, viz.

the Prairie du Chien/Jordan units. Many square miles of drinking water aquifers continue

to be impacted by the former RTCC operations.

       Tar and related contamination were observed from the Platteville aquifer to the

Ironton-Galesville aquifer in deep multi-aquifer wells W23 and W105 on the Reilly Tar

Site in the late 1970s/early 1980s. A multi-aquifer well is a well that is open to more than

one aquifer and allows water to flow freely between aquifers in response to pressure

differences. In 1978, the USGS determined that contaminated water was leaking into the

Prairie du Chien aquifer from well W23 at the rate of 150 gallons per minute. Leakage of

contaminated groundwater within multi-aquifer wells was widespread. The USGS

investigation identified 25 multi-aquifer wells in the vicinity of the Reilly Tar Site,

including four (out of nine that were tested) with demonstrated flow of contaminated water

from the Platteville and St. Peter aquifers to the Prairie du Chien aquifer.

       Surface water discharge was also a source of contamination from operations at the

Reilly Tar Site. Wastewater from Reilly Tar Site operations was discharged to wetlands or

bogs, immediately south of the facility. Although the bogs are located outside of the former

                                            -10-

                                                                               0963639\305797262.v1
        CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 11 of 29




Reilly Tar Site facility boundary, they contain significant soil and groundwater

contamination from the Reilly Tar Site and represent a continuing source of contamination

to the Drift and Platteville aquifers. PAH, naphthalene, and non-aqueous phase liquids were

observed in shallow borings conducted in support of the recent Highway 7/Louisiana

Avenue interchange construction project. Deeper Drift and Platteville groundwater

samples collected at the southeast edge of the former bog (W420, W421, and W18)

contained CVOCs: tetrachloroethene (PCE), trichloroethene (TCE), cis-1,2-dichloroethene

(cisDCE) and vinyl chloride (VC). PCE and TCE are common industrial and commercial

solvents used for degreasing and cleaning, including dry cleaning, and were often used in

machine shops, manufacturing, and dry-cleaning operations historically.

        CVOC compounds are present both in Reilly Tar Site deep wells W23 and W105,

and in the former wastewater bog area (as evidenced by W420, W421, and W18). CVOCs

were also found in soil vapor and indoor air in apartment buildings located on the former

Reilly Tar Site, but they have never been addressed in the Reilly Tar Site remedial

response. The wastewater bog and immediate down gradient areas (to the east) are largely

uninvestigated, with the exception of a few wells in each of the first three aquifers located

at the southeastern edge of the former bog location.

        C.     Environmental Impacts of Reilly Tar Releases.

        Respected Environmental Engineer Dr. Melinda Hahn (Ph.D. John Hopkins

University) has extensively studied available data and has concluded in relevant part that: 9



9
    See Hahn Decl., Ex. 2, Expert Report of Melinda Hahn, PHD.

                                            -11-

                                                                           0963639\305797262.v1
      CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 12 of 29




      1.     Former Reilly Tar Site operations represent a significant source of CVOCs

and PAHs to the Prairie du Chien-Jordan aquifer, and CVOCs in the Prairie du Chien-

Jordan aquifer migrate beneath the property at 6714 Walker and beyond to the St. Louis

Park water supply wells, as depicted below:




      2.     The former wastewater disposal bog on the southern part of the Reilly Tar

Site represents a source of PAH, CVOC and other contamination to the Platteville aquifer,

which flows under 6714 Walker and beyond, as depicted below:




                                          -12-

                                                                        0963639\305797262.v1
      CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 13 of 29




      Dr. Hahn’s opinion shows that the Amended Consent Decree would authorize the

EPA and the City to take no further action to remediate or mitigate this known

contamination of the two aquifers and migration from the Reilly Tar Site. In Dr. Hahn’s

opinion, by permitting no further action, migration of VOCs, phenolics, CVOCs and PAHs

from the Reilly Tar Site to 6714 Walker and water supply wells in St. Louis Park and Edina

will increase and continue unabated. (See Hahn Decl., Ex. 2. at Section 2 - Opinions).




                                           -13-

                                                                         0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 14 of 29




       D.     Impacts of the Amended Consent Decree on Limited Intervenors and
              Affected Neighborhood Environment.

       The proposed Amended Consent Decree 10 impairs or impedes Limited Intervenors’

interests in the following specific respects:

       1.     The proposed Amended Consent Decree (and its integrated proposed

Amended Remedial Action Plan) would change the approved remedy for the uppermost

two aquifers in St. Louis Park (the so-called Drift and the Platteville Aquifers) 11 by

eliminating the existing containment of the flow of VOCs, phenolics, CVOCs, PAHs and



10
    The DOJ contends in its Motion to Enter Proposed Amended Consent Decree and in
informal communications with counsel for Limited Intervenors, that Limited Intervenors
filed comments on the RAP (Remedial Action Plan) and its protocols, and not on the
Amended Consent Decree. This is a misleading argument. By definition of its own terms,
the Amended Consent Decree includes the RAP and other Appendices of the decree.
According to the definitions in the Amended Consent Decree:

       “Amended Consent Decree” or “Amended CD” shall mean this consent
       decree and all appendices attached hereto (listed in Section XXII). In the
       event of conflict between this Amended CD and any appendix, this
       Amended CD shall control.

       “Amended Remedial Action Plan” or “Amended RAP” shall mean the
       document describing the activities to be undertaken by EPA, the State, and
       the City to implement the Remedial Action and ongoing O&M of the remedy,
       attached hereto as Appendix A.

(United States of America’s Notice of Lodging of Proposed Am. Consent Decree, p. 4,
Nov. 4, 2019 [Document 36-1]).
11
     These two aquifers were deemed a distinct “operating unit” or OU covering the
“northern area” neighborhood east and southeast of the Reilly Tar Site that has its own
distinct CERCLA remedy under EPA’s regulations. See U.S. Envtl. Prot. Agency, Decision
Summary for the Record of Decision Reilly Tar and Chemical Company Corporation Site
(1995), available at https://semspub.epa.gov/work/05/234625.pdf. (last visited June 2,
2020).


                                                -14-

                                                                       0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 15 of 29




other contamination from the Reilly Tar Site into those aquifers by extraction wells. It will

allow the City to limit its work to only monitoring. Turning off the containment wells will

allow migration of significant contamination away from the Reilly Tar Site and into 6714

Walker and surrounding neighborhoods unabated. (Hahn Decl., Ex. 2).

       2.     Substantial VOC, phenolic, CVOC, and PAH contamination is still present

at and under the Reilly Tar Site for which the Site, including its bog, demonstrably is the

source. (Hahn Decl., Ex. 2). This contamination continues to be released to the

environment, including especially into the deeper Drift aquifer, the Platteville aquifer, and,

by still open wells, to the Prairie du Chien aquifer 12. (Id.). In addition, significant PAH and

other byproduct releases from the Reilly Tar Site have reached and contaminated 6714

Walker. CERCLA plainly makes cleanup and remediation of these contaminants entering

6714 Walker the legal responsibility of the responsible parties at the Reilly Tar Site. The

proposal of the EPA, the MPCA, and the City would improperly ignore this responsibility

to undertake and bear the cost of cleaning up these Reilly Tar Site contaminants. It also

threatens to inequitably shift the cost to offsite parties such as Limited Intervenors.

       3.     The current Consent Decree identifies and defines “Chemical Substances” at

the Site to include “solvents and degreasers” to be addressed if found there. (Consent

Decree entered September 5, 1986, at p. 23). The proposed Amended Consent



12
    For further data and documentation of the environmental impacts described in this
Memorandum, and for a more detailed explanation of the associated risks to the public that
Limited Intervenors have identified, see Comment of the Limited Intervenors attached to
the United States of America’s Motion to Enter Proposed Amended Consent Decree [Doc.
No. 37-1] , especially pages 3 through 12.

                                             -15-

                                                                              0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 16 of 29




Decree/Remedial Action Plan does not include them. Thus, although their presence is

evident, and the agencies and the City, as site owner, have been obligated to address

CVOCs and VOCs at the Reilly Tar Site for decades, they have not done so. Their

inattention to these chemicals of interest has contributed to and is exacerbating an area-

wide plume that is still radiating from the Reilly Tar Site disposal well to the Prairie du

Chien aquifer. 13 Under the proposed amendments to the Consent Decree, monitoring for

VOCs and CVOCs would cease. The Amended Consent Decree would, in effect, excuse

the active parties at the Reilly Tar Site from controlling and remediating these harmful

contaminants originating at the Site.

       4.     Discontinuance of monitoring for VOCs and CVOCs will deprive Limited

Intervenors and the public of scientific testing and information needed to understand the

impact of the Reilly Tar Site on 6714 Walker, the community, the threat it poses in the

drinking water aquifers of the area, and remediation efforts. (Hahn Decl., Ex. 2).

       5.     The proposed Amended Consent Decree/Remedial Action Plan enables the

City to discontinue pumping of extraction wells in the uppermost aquifers. The lessening

of pumping requirements will likely cause migration from the Reilly Tar Site to increase

and spread the Reilly Tar Site contamination problem down gradient farther into the

neighborhood. PAHs from the Reilly Tar Site already extend well beyond 6714 Walker

Street in the deep Drift and Platteville aquifers. (Hahn Decl., Ex. 2).


13
   The Reilly Tar Site is the most significant apparent source of VOC contamination in the
Prairie du Chien aquifer. The highest vinyl chloride concentration in the County is at the
base of the Site, associated with well W23. W18, at the southern edge of the Reilly Tar
Site, has the area’s highest Platteville aquifer readings. (See Hahn Decl., Ex. 2).

                                            -16-

                                                                          0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 17 of 29




       6.     The proposed Amended Consent Decree/Remedial Action Plan will result in

increased and unabated flow of contamination to and under 6714 Walker. This increase

will complicate and increase the costs of remediation at that property at the expense of

Limited Intervenors and to the detriment of the property owner. (See Benker Decl.).

       7.     The proposed Amended Consent Decree/Remedial Action Plan will deprive

owners and operators of down gradient neighboring properties and parties of their right to

remediate contamination free of the continuing trespass caused by migration of

contamination from the Reilly Tar Site. It may also unfairly deprive Limited Intervenors

of rights of contribution against, inter alia, the City for the increased flow and spread of

VOCs, phenolics, CVOCs, PAHs, naphthalenes, and other contaminants that the Amended

Consent Decree and Amended Remedial Action Plan will permit to be released from the

Reilly Tar Site to the neighborhood via the uppermost aquifers. 14

       8.     By choosing to ignore the Reilly Tar Site risks from CVOC contamination,

the EPA puts the neighborhoods east and south of the Reilly Tar Site at risk, and a major

source of the community’s drinking water contamination is given a free pass from

responsibility. In so acting, the EPA has violated its own rules. Specifically, the currently

approved remedy for the Drift and Platteville aquifers was developed in disregard of basic

requirements of CERCLA site response law, regulations and applicable EPA guidance.

See, e.g., 40 C.F.R. § 300(d). There was a failure by the parties to assess and test for the



14
  See, e.g., U.S. v Union Electric Co., 64 F.3d 1152, 1165 (8th Cir. 1995); City of
Emeryville v Robinson, 621 F.3d 1251, 1258-1260 (9th Cir. 2010); see also proposed
Amended Consent Decree, XVII. Effect of Settlement; Contribution [Doc. 36-1].

                                            -17-

                                                                           0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 18 of 29




presence of the full variety of contaminants at the Reilly Tar Site, which, if present, posed

a serious risk to the environment and public health. As a result, an entire class of hazardous

chemicals was ignored and continues to be ignored: CVOCs and VOCs. This occurred

despite the identification of solvents as chemical substances to be considered as possibly

within the scope of the 1986 Consent Decree [Consent Decree, filed September 5, 1986, at

p. 23] the documented presence of machine shops on the site, and the common practice of

using solvents in such facilities. In addition to the foregoing omissions, the currently

approved remedy for the Drift and Platteville aquifers (OU5), adopted in 1995 by the EPA,

also fundamentally fails to provide the required permanence of remedy the SARA

amendments 15 to CERCLA have demanded since well before the Platteville operating unit

remedy was last studied or chosen.

       9.     Multi-aquifer wells on/or related to the Reilly Tar Site and its historical waste

disposal practices are the apparent source of the Prairie du Chien contamination. 16 Limited

Intervenors are prepared to show that these wells have not all been identified or

permanently closed by the City or state in a proper manner, contrary to the requirements of

the 1986 Consent Decree. The contamination from some multi-aquifer wells still continues.



15
  Superfund Amendments and Reauthorization Act of 1986, 99 P.L. 499, 100 Stat. 1613,
99 P.L. 499, 100 Stat. 1613.
16
      U.S. Dep’t of the Interior Geological Survey, Assessment of Ground-Water
Contamination by Coal-Tar Derivatives, St. Louis Park Area, Minnesota (1984), available
at https://pubs.usgs.gov/of/1984/0867/report.pdf; U.S. Geological Survey, Hydrogeology
and Ground-Water Flow of the Drift and Platteville Aquifer System, St. Louis Park,
Minnesota (1995), available at https://pubs.usgs.gov/wri/1994/4204/report.pdf. (last
visited June 2, 2020).


                                             -18-

                                                                             0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 19 of 29




(Hahn Decl., Ex. 2). The task of identifying the multi-aquifer wells and assessing the

related impacts should be a pre-requisite to any amendment of the Consent Decree and

should be completed on a rigorous time-table in order to protect public health.

       10.      Contrary to representations by the United States to this Court that the changes

it seeks in the Amended Consent Decree are “primarily ministerial” (United States of

America’s Mot. to Enter Proposed Am. Consent Decree at p. 6 [Doc. No. 37]), the changes

subject to the Motion to Enter Proposed Amended Consent Decree are numerous and some

are highly significant. For example, the City would be expressly granted protection from

contribution claims of third parties such as Limited Intervenors. (Id. at pp. 6-7). Given that

the remedial activity to date has failed to prevent the invasion of the surrounding

neighborhood with contaminants in the subsurface, no contribution protection is warranted

at this time.

       If the Court were to so require, Limited Intervenors can and would demonstrate the

above impacts on 6714 Walker from the Reilly Tar Site through expert testimony, test

results, and documentary evidence. The Declarations of Dr. Melinda Hahn and Mr. Aaron

Benker verify these impacts. If intervention is allowed, Limited Intervenors will also be

prepared to show the Court that important changes in the proposed Amended Consent

Decree create unreasonable risks to public health in the affected vicinity, are not consistent

with the goals of CERCLA, and their development and proposed use at the Reilly Tar Site

are inconsistent with and/or contrary to the rules and guidance governing the administration

of the law and site remedy decisions. Limited Intervenors will also document to the Court

that the governments’ analysis of Limited Intervenors’ comments was arbitrary, capricious,

                                              -19-

                                                                             0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 20 of 29




incomplete, and contrary to what is required by law.

                               STANDARD OF REVIEW

       As a general rule, Rule 24 of the Federal Rules of Civil Procedure governs both

interventions as of right and permissive intervention. Rule 24(a) provides for intervention

as of right as follows:

              Upon timely application anyone shall be permitted to intervene
              in an action: (1) when a statute of the United States confers an
              unconditional right to intervene; or (2) when the applicant
              claims an interest relating to the property or transaction which
              is the subject of the action and the applicant is so situated that
              the disposition of the action may as a practical matter impair or
              impede the applicant’s ability to protect that interest, unless the
              applicant’s interest is adequately represented by existing
              parties.

       CERCLA Section 113(i) provides a right to intervene that is tailored for CERCLA

litigation such as this case. Section 113(i) establishes standards for intervention in

CERCLA actions comparable to those found in Rule 24(a)(2), but not identical:

              In any action commenced under this chapter or under the Solid
              Waste Disposal Act [42 U.S.C. § 6901 et. seq.] in a court of the
              United States, any person may intervene as a matter of right
              when such person claims an interest relating to the subject of
              the action and is so situated that the disposition of the action
              may, as a practical matter, impair or impede the person’s ability
              to protect that interest, unless the President or the State shows
              that the person’s interest is adequately represented by existing
              parties.

       Where two statutory or regulatory provisions may apply, the specific statutory

provision applies, rather than the general. In Morales v. TWA, a case involving the

preemption provision in the Airline Deregulation Act, the Supreme Court stated that “it is

a commonplace of statutory construction that the specific governs the general.” 504 U.S.


                                             -20-

                                                                              0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 21 of 29




374, 384-85, 112 S. Ct. 2031, 2037 (1992). Similarly, in Crawford Fitting Co. v. J. T.

Gibbons, Inc., the Supreme Court explained, “[a]s always, where there is no clear intention

otherwise, a specific statute will not be controlled or nullified by a general one, regardless

of the priority of enactment.” 482 U.S. 437, 445, 107 S. Ct. 2494, 2499 (1987) (quotation

omitted). And in this Circuit, “[a]s the Supreme Court has noted, specific statutes control

over general statutes, regardless of the date of enactment.” United States v. Sigillito, 759

F.3d 913, 929 (8th Cir. 2014).

       Here, the subject matter of the litigation is application of the CERCLA statute to

control contamination released at and from the Reilly Tar Site and the obligation of those

with legal responsibility for the Site to remediate that contamination. Limited Intervenors’

interest in a cleanup of the separate, much smaller 6714 Walker site, which is nearby and

down gradient from the Reilly Tar Site, is directly impaired, complicated and damaged by

the increased subsurface migration from the Reilly Tar Site that the Amended Consent

Decree would allow. All existing parties favor the Amended Consent Decree that Limited

Intervenors seek to oppose.

       CERCLA Section 113(i) does not place the same burdens on intervenors as Rule

24. The burden to show that existing parties adequately represent the prospective

intervenor’s interest is allocated to the President or the State under Section 113(i) of

CERCLA, whereas under Rule 24(a)(2) the party seeking to intervene has the burden to

show that no existing party adequately represents its interest. Union Elec. Co., 64 F.3d at

1157-1158.

       Under either Rule 24 or CERCLA Section 113(i), Limited Intervenors should be

                                            -21-

                                                                            0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 22 of 29




permitted to intervene in this matter as of right because they have a recognized interest that

will be impaired if the Amended Consent Decree and incorporated proposed Amended

Remedial Action Plan are entered. 17 The CERCLA-specific language of Section 113(i)

controls and should cause the Court to grant Limited Intervenors’ Motion, because their

interests are not adequately protected by any of the existing parties. All existing parties

favor the Amended Consent Decree while Limited Intervenors oppose it. 18 Moreover, the

United States will not be able to show that an existing party represents Limited Intervenors’

interests given that each active governmental party has either: ignored or rejected Limited

Intervenors’ objections to the Amended Consent Decree or refused to permit the

remediation of 6714 Walker to be carried out as environmental consultants have advised it

should.




17
   In Union Elec. Co., 64 F.3d at 1170, the Eighth Circuit allowed for intervention under
both FRCP 24(a) and CERCLA Section 113(i).

18
   As a threshold issued, Limited Intervenors’ Motion to Intervene is timely as the United
States only made public and just submitted to the Court its Responsiveness Summary to
Daikin Applied and Super Radiator’s Comments Objecting to Proposed Amended Consent
Decree on April 13, 2020, in which the United States dismissed out of hand Daikin Applied
and Super Radiator’s concerns. At the same time, the United States submitted its Motion
to Enter Proposed Amended Consent Decree, counsel for Limited Intervenors notified both
the DOJ and the Court of their intent to file a motion to intervene within three days of the
filing by the DOJ of its Motion to Enter.

                                            -22-

                                                                            0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 23 of 29




                                   LEGAL ANALYSIS

       A.      Limited Intervenors have a recognized interest in protecting their work
               at 6714 Walker from outside contamination and in minimizing costs to
               6714 Walker and other affected properties nearby from Reilly Tar Site
               contamination. They also may have contribution rights that the
               Amended Consent Decree would take away.

       Limited Intervenors are working to clean up the contamination at 6714 Walker. (See

Benker Decl.). They have a right to work free of outside trespass and contamination of

6714 Walker caused by others, including contamination from the Reilly Tar Site. City of

Lake Elmo v. 3M Co., 237 F. Supp. 3d 877 (D. Minn. 2017); Johnson v. Paynesville

Farmers Union Coop. Oil Co., 817 N.W.2d 693 (Minn. 2012). Limited Intervenors also

have a protectable right to work to benefit the current owner of 6714 Walker and to protect

themselves from possible liabilities and adverse associations of their lawful and reputable

businesses with past pollution occurrences not caused by them. They also have a

recognized interest in limiting the contribution protection the City would receive under the

proposed Amended Consent Decree for the increase in amounts and flows of VOCs and

other contamination the Amended Consent Decree will authorize. Finally, Limited

Intervenors also have a recognized interest in the prompt completion of the remediation of

6714 Walker.

       “An interest is cognizable under Rule 24(a)(2) only where it is ‘direct, substantial,

and legally protectable.’” Med. Liab. Mut. Ins. Co. v. Alan Curtis LLC, 485 F.3d 1006,

1008 (8th Cir. 2007) (quoting Union Elec. Co., 64 F.3d at 1161). “Although the intervenor

cannot rely on an interest that is wholly remote and speculative, the intervention may be

based on an interest that is contingent upon the outcome of the litigation.” Union Elec. Co.,


                                            -23-

                                                                           0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 24 of 29




64 F.3d at 1162. But the asserted interest cannot rest “upon the occurrence of a sequence

of events before it becomes colorable.” Med. Liab. Mut. Ins. Co., 485 F.3d at 1008. The

applicant “must . . . demonstrate that the subject matter of the action affects its interests in

a direct rather than tangential way.” United States v. Metro. St. Louis Sewer Dist., 569 F.3d

829, 836 (8th Cir. 2009).

       The applicant for intervention “must have a ‘significantly protectable interest,’

meaning that ‘(1) it asserts an interest that is protected under some law, and (2) there is a

‘relationship’ between its legally protected interest and the plaintiff’s claims.’” United

States v. Aerojet Gen. Corp., 606 F.3d 1142, 1149 (9th Cir. 2010) (quoting California ex

rel. Lockyer v. United States, 450 F.3d 436, 440-41 (9th Cir. 2006)). “In determining

whether intervention is appropriate, courts are guided primarily by practical and equitable

considerations, and the requirements for intervention are broadly interpreted in favor of

intervention.” United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004).

       Limited Intervenors’ interests are serious, existing, legally protectable, and

threatened by the proposed terms of the Amended Consent Decree. (See Benker Decl. and

Hahn Decl. Ex. 2). They deserve the Court’s consideration and redress.

       B.     Limited Intervenors’ recognized interests are impaired if the Consent
              Decree and its incorporated Remedial Action Plan are amended as
              proposed.

       The second factor “is whether the interest of the applicant for intervention is one

that might be impaired by the disposition of the litigation.” Union Elec. Co., 64 F.3d at

1161. The intervenor is not required to show that it “is or may be bound by the judgment

in the action” but instead must show that “the disposition of the action may as a practical

                                             -24-

                                                                              0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 25 of 29




matter impair or impede the applicant’s ability to protect [its] interest.” Id. (quotation

omitted). Limited Intervenors need not show that, but for their intervention, “[their] interest

‘would be’ impaired by the operation of res judicata, collateral estoppel, or stare decisis,

but rather only that [their] interest ‘may so’ be impaired.” Id. (quotation omitted).

       As discussed above, Limited Intervenors are engaged in remediation of the 0.62 acre

property at 6714 Walker. The objective of the remediation is to reduce or eliminate VOC

and CVOC source material on that site to the extent practicable to reduce the potential

impact to the environment and public health. If the Amended Consent Decree is entered,

there will be an increase in VOCs and CVOCs coming into the subsurface of the 6714

Walker property. This has complicated and will further complicate and make the cleanup

of 6714 Walker more expensive for Limited Intervenors. (Benker Decl.). Limited

Intervenors would ordinarily have a valid claim of contribution against the persons causing

this contamination from upgradient at 6714 Walker, but if the contamination is carried out

under color of contribution protection from a consent decree in a CERCLA case, the City

will claim immunity from contribution. Thus, the Court’s approval of the Amended

Consent Decree as submitted threatens to diminish valuable rights and claims of Limited

Intervenors.

       In addition to reduced rights of contribution, Limited Intervenors’ interests are

aligned with and include protection of the owner of 6714 Walker and other owners and

occupants of private property in the down gradient neighborhood, none of who are parties

to this monumental case, and most of who are likely unaware of these threats to their

property interests, given governmental pronouncements of the purported success of the

                                             -25-

                                                                             0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 26 of 29




remedy to date.

       In contrast with Limited Intervenors’ and neighborhood interests in protection from

the historical and ongoing contamination threats posed by the Reilly Tar Site, it appears

that, at this time, the City’s interest is not protection of the environment but rather lowering

the costs it faces as a result of its assumption of the obligations of the Reilly Tar Site.

Parties to the 1986 Consent Decree contributed to the contamination of the Prairie du Chien

and Jordan aquifers by, among other things, failing to: 1) properly characterize on-site

contamination; 2) find and close all multi-aquifer wells that are the main source of

contamination to those aquifers; 3) actively investigate the off-site contamination and

migration of VOCs, phenolics, CVOCs, and PAHs, and 4) require the above steps be taken

by the appropriate parties. The EPA, the MPCA and the City’s amendments to the Consent

Decree would unfairly cause the cost of cleaning up these Reilly Tar Site contaminants to

fall on down gradient offsite parties, including Limited Intervenors.

       C.     Limited Intervenors’ recognized interests are inadequately represented
              by the existing parties.

       Limited Intervenors’ recognized interests are not adequately represented by the

existing parties. Under Fed. R. Civ. P. 24(a)(2), “persons seeking intervention need only

carry a ‘minimal’ burden of showing that their interests are inadequately represented by

the existing parties.” Mille Lacs Band of Indians v. Minnesota, 989 F.2d 994, 999 (8th Cir.

1993). Under CERCLA Section 113(i), the burden is “on the President or the State to show

that the potential intervenor’s interest is adequately represented by the existing parties.”

Union Elec. Co., 64 F.3d at 1157.



                                             -26-

                                                                              0963639\305797262.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 27 of 29




       There is no party presently in this case that is a neighboring landowner of private

property or that otherwise represents an interest seeking or defending its quiet enjoyment.

Nor is any party to the case opposing entry of the Amended Consent Decree. In addition,

the provision of contribution protection to the City is directly adverse to Limited

Intervenors’ interests. Under these circumstances, the Court should hear whether its

approval of the Amended Consent Decree will adversely impact Limited Intervenors and

others not in the litigation by virtue of the substantial subsurface contamination migrating

from the Reilly Tar Site.

                                      CONCLUSION

       Limited Intervenors and the private property owners and residents in the

neighborhoods affected by the Reilly Tar Site deserve protection of their health and the

environment, as required by CERCLA. Without this limited intervention, the Court risks

allowing legally deficient protection of the environment to continue without hearing the

expert analyses to be offered by Limited Intervenors at a hearing on the merits of United

States of America’s Motion to enter the Amended Consent Decree.

       CERCLA Section 113(i) specifically provides: “any person may intervene as a

matter of right when such person claims an interest relating to the subject of the action and

is so situated that the disposition of the action may, as a practical matter, impair or impede

the person’s ability to protect that interest.” (Emphasis added.) Limited Intervenors’

remediation efforts at 6714 Walker are already being impacted, and their lawful and

protectable interests will be further adversely affected if the Amended Consent Decree is

entered as proposed and if CVOCs are not addressed at the Reilly Tar Site. If permitted to


                                            -27-

                                                                            0963639\305797262.v1
      CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 28 of 29




intervene, Limited Intervenors will present scientifically supported evidence, which will

allow the Court to make a well-informed decision on the ultimate merits of whether to enter

the Amended Consent Decree.

                                         Respectfully submitted,

Dated: June 2, 2020                      ATTORNEYS FOR LIMITED
                                         INTERVENOR DAIKIN APPLIED
                                         AMERICAS, INC.

                                         s/M. Annie Santos
                                         M. Annie Santos, Reg. No. 0389206
                                         Hinshaw & Culbertson LLP
                                         333 South Seventh Street, Suite 2000
                                         Minneapolis, MN 55402
                                         Telephone: 612-333-3434
                                         Fax: 612-334-8888
                                         asantos@hinshawlaw.com

                                         Harvey M. Sheldon Admitted Pro Hac Vice
                                         Hinshaw & Culbertson LLP
                                         One East Broward Blvd., Ste. 1010
                                         Ft. Lauderdale, FL 33301
                                         Telephone: 954-375-1155
                                         hsheldon@hinshawlaw.com

                                         Thomas D. Lupo Admitted Pro Hac Vice
                                         Hinshaw & Culbertson LLP
                                         151 North Franklin Street, Ste. 2500
                                         Chicago, IL 60606
                                         Telephone: 312-704-3000
                                         tlupo@hinshawlaw.com

                                         Charles B. Rogers, Reg. No. 130588
                                         Taft Stettinius & Hollister LLP
                                         2200 IDS Center
                                         80 South 8th Street
                                         Minneapolis, MN 55402
                                         Telephone: 612-977-8400
                                         Fax: 612-977-8650
                                         crogers@taftlaw.com

                                           -28-

                                                                          0963639\305797262.v1
CASE 4:80-cv-00469-PAM-KMM Doc. 46 Filed 06/02/20 Page 29 of 29




                            ATTORNEYS FOR LIMITED
                            INTERVENOR SUPER RADIATOR
                            COILS LP

                            s/William P. Hefner
                            William P. Hefner, Reg. No. 258349
                            The Environmental Law Group
                            2263 Waters Drive
                            Mendota Heights, MN 55120
                            Telephone: 612-623-2362
                            Fax: 612-378-3737
                            whefner@envirolawgroup.com




                             -29-

                                                         0963639\305797262.v1
